Exhibit 10.9

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”), entered into as of September 4, 2019, hereby
amends the Amended and Restated Employment Agreement between Quintin V. Kneen
(the “Executive”) and Tidewater Inc. (“Tidewater” and, together with the
Employee, the “Parties”), dated December 28, 2018 (the
“Agreement”).  Capitalized terms used, but not defined, in this Amendment have
the respective meanings provided in the Agreement.

WHEREAS, subsequent to the Parties’ entry into the Agreement, the Board has
appointed the Executive to serve as President, Chief Executive Officer, and a
director of Tidewater, effective September 3, 2019 (the “Promotion Date”); and

WHEREAS, the Parties desire to amend the Agreement in order to memorialize in
writing the terms and conditions of their understanding and agreements regarding
the Executive’s employment with the Company, effective as of the Promotion
Date.  

NOW THEREFORE, the Parties hereby agree as follows:  

1.Section 1(b).  Section 1(b) of the Agreement is hereby amended and restated as
follows:

(b)Beginning on the Promotion Date through the remainder of the Employment
Period, Executive shall serve as President and Chief Executive Officer of
Tidewater and, in doing so, shall report to the Board.  In addition, the
Executive agrees to continue serving as the principal financial officer of
Tidewater until a successor to such position is appointed by the
Board.  Executive shall have such powers and duties (including, but not limited
to, holding officer positions with Tidewater and one or more of its
subsidiaries) as may be prescribed by the Board.  

2.Section 1(c).  The words “the CEO or” are hereby struck from the first
sentence of Section 1(c) of the Agreement.  

3.Section 2(a).  The figure $500,000 hereby replaces $350,000 in the first
sentence of Section 2(a) of the Agreement, with the increased Base Salary in
effect as of the Promotion Date.

4.Section 2(b).  The figure 100% hereby replaces 95% in the first sentence of
Section 2(b) of the Agreement, with the increased percentage in effect for the
remainder of calendar 2019.

5.New Section 4(h).  A new subsection (h) is hereby added to Section 4 of the
Agreement as follows:

(h)Effect of Termination.  Upon termination of the Executive’s employment for
any reason during the Employment Period, Executive shall be deemed to have
resigned from the Board and any other officer or director positions he holds
with the Company.

{N3877574.3}

 

 

 

--------------------------------------------------------------------------------

 

6.Full Force and Effect.  Except as hereby specifically amended, modified, or
supplemented by this Amendment, the Agreement is hereby confirmed and ratified
in all respects by each Party and shall be and remain in full force and effect
according to its terms.

7.Enforceability.  Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the Parties, all
other provisions nevertheless shall remain effective and binding on the Parties.

IN WITNESS WHEREOF, the Parties have executed this Amendment, which shall be
effective as of the Promotion Date.

 

 

TIDEWATER INC.

 

 

 

 

 

By:

 

/s/ Thomas R. Bates, Jr.

 

 

 

Thomas R. Bates, Jr.

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Quintin V. Kneen

 

 

 

 

 

 

 

Quintin V. Kneen

 

 

 

 

 

 

 

 

 

 

 

 

 

{N3877574.3}

2

 

 